DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings were received on 1/29/2019.  These drawings are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is believed that claims 11 and 12 are not meant to be identical, but are currently listed as identical claims. This may be due to the change from a multiple-dependent claimset in an international application. 

Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper MPEP § 608.01(m).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alexandru (US 6,089,096).
Regarding claims 1-2, Alexandru discloses and teaches method for interrogation by a non-rectangular array of ultrasonic elements for including 2d array transmission with said non-rectangular array, reception of signals from echoes reflected by an object in the field-of-view and processing the received echoes for scan line generation. Alexandru additionally discloses the use of rows with a center row having a first number of elements, and a pair of rows on either side of the center row which have a different number of elements.

Regarding claims 3-4 and 7-8, Alexandru discloses and teaches the elements of the center row and pairs of elements on the pair of rows to have electrical communication with different channels, the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 6, and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alexandru (US 6,089,096) in view of Hyuga (US 2008/0045838).
Regarding claims 5-6, Alexandru discloses all that is listed above, and includes the focusing of signals with varying lens elements (abs, fig 1), but does not specify the use of a Fresnel element/lens as the optical focus of the signal from an arbitrary portion of the first or second sub-portion of the signal.  Attention is hereby directed to the teaching reference to Hyuga which expressly discloses and teaches a method which includes Fresnel lens adaptation and integration for focus (0025-0026, 0054, 0075, 0089, 0134).
Regarding claims 9-12, Alexandru discloses all that is listed above, but fails to disclose and teach specifically that the controlling of the transmissions is based off quality considerations, the generation with a 5-level transmitter (specifically, though 5 levels is definitely within the realm of Alexandru, 0077, 00133, 0157, 0202. 0236, 0245), nor the propagation delay based on adjustments for non-straight propagations. Attention is hereby directed to the teaching reference to Hyuga which expressly discloses and teaches a method including  controlling transmission based on quality of the intended image, generation of an image with a 5-level transmission, and delay determination by mode adjustments for non-straight line propagation (0005, 0062-0065, 0228). It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Hyuga with those of Alexandru for the express purpose of facilitating 2d ultrasonic imaging with a non-rectangular array and interrogation (Alexandru, Fig 6a-c, Fig 13, in view of 0015, 0227m 0062-0065 of Hyuga).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793